UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7257



LUIS G. QUINONES,

                                               Plaintiff - Appellant,

          versus


SERGEANT CLARK; SERGEANT DAVIS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-96-853-21BD)


Submitted:   January 15, 1998              Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luis G. Quinones, Appellant Pro Se. William Ansel Collins, Jr.,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

Respondents' motion for judgment as a matter of law and denying

relief on Appellant's 42 U.S.C. § 1983 (1994) complaint. On appeal,

Appellant has not challenged the basis of the district court's

judgment on the merits. His challenges to the procedures at trial,
and his suggestion that the district judge should have been re-

cused, are meritless. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Quinones v. Clark,
No. CA-96-853-21BD (D.S.C. Sept. 3, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2